DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2019, 08/14/2020 and 01/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-18 are objected to because of the following informalities:  Appropriate correction is required.
Regarding claims 1-18, the examiner notes that some of the claimed limitations are not consistence.  For example, “one pressure provision device” in line 10 of claim 1 should be --one of the two pressure provision device--; “the other of the on-board electrical system” in line 4 of claim 3 should be --the other of the two on-board electrical systems--; “one brake circuit” in line 4 of claim 4 should be --one of the two brake circuit--.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two isolating valves as recited in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 8, 11 and 12 of copending Application No. 16/071701 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of the copending application discloses the same invention comprising at least two pressure provision devices, wherein each of the two pressure provision devices is fed by one of two on-board electrical systems and connected to two brake circuits non-separably and separably via isolating device.



Claims 1-15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 12-15 of copending Application No. 16/648876 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 and 18 of the copending application discloses the same invention comprising at least two pressure provision devices, wherein each of the two pressure provision devices is fed by one of two on-board electrical systems and connected to two brake circuits non-separably and separably via isolating device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The examiner notes that claims are riddle with limitations that are not clear and appropriate correction is required.  
Claim 1 recites “in each case one outlet valve” in line 2, “in each case one inlet valve” in line 4, “in each case one pressure provision device” in line 10, and “in each case by one of the two on-board electrical systems” in line 13 of the claim.  It is not clear what “in each case” is intended to convey. 
Claim 1 recites “two wheel brakes”.  It is not clear if this corresponds to one of the four hydraulically actuatable wheel brakes, or are additional wheel brakes.  
 Claim 2 recites “in each case by exactly one of the two on-board electrical systems” in line 2.  It is not clear what “in each case” and “exactly” are intended to convey. 
Claim 4 recites “one brake circuit”.  It is not clear if this corresponds to one of the brake circuits of parent claim 1, or are additional elements.  
Claim 5 recites “the respective inlet valve”.  It is not clear which inlet valve is “the respective inlet valve”. 
Claim 6 recites “in each case one closed state detection device”.  It is not clear what “in each case” is intended to convey. 
Claim 7 recites “in each case the two inlet valves”.  It is not clear what “in each case” is intended to convey.  Claim further recites “a brake circuit”.  It is not clear if this corresponds to one of the brake circuits of parent claim 1, or are additional elements.  Furthermore, claim recites “the same on-board electrical system”.  It is not clear which one of the two on-board electrical systems is “the same on-board electrical system”. 
Claim 8 recites “in each case one outlet valve”.  It is not clear what “in each case” is intended to convey. 

Claim 14 recites the limitation "the event of a failure" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the isolating device" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the event of a pressure dissipation" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “exactly one of the on-board electrical systems”.  It is not clear what “exactly” is intended to convey. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2016/0347298 A1) in view of Biller et al. (US 2011/0248558 A1). 
Regarding claims 1-3, Jung discloses a brake system (figs. 1-4), comprising four hydraulically actuatable wheel brakes (60), wherein each wheel brake is assigned in each, case one outlet valve (49) which is closed when electrically deenergized, and wherein each wheel brake is assigned in each case one inlet valve (48) which is open when electrically deenergized (note [0081] and [0095]), 
comprising a simulator (25) which is actuatable by a brake pedal (21), 
wherein two pressure provision devices (30, 31a and 31b) are provided for actively building up pressure in the wheel brakes, 
wherein two brake circuits (note each circuit comprised of two of the four brake wheels 60) are hydraulically formed, wherein, in each brake circuit, in each case one pressure provision device (30) is hydraulically connected to two wheel brakes. 
Jung fails to disclose two separate on-board electrical systems, wherein each pressure provision device is fed by one of the two on-board electrical systems as recited in the claim.  
Re-claim 4, Jung discloses each of the two pressure provision devices (30) is non-separably hydraulically connected to two of the inlet valves (48), which are open when electrically deenergized (note fig. 2), of the wheel brakes of one brake circuit and is separably connected to two more of the inlet valves, which are open when electrically deenergized (note fig. 1), of the wheel brakes of the other brake circuit.
Re-claim 5, Jung discloses no check valve is connected hydraulically in parallel with respect to the respective inlet valve (48).
Re-claim 6, Jung discloses in each case one closed state detection device is provided for each of the inlet valves (note [0068]).
Re-claim 7, Jung discloses in each case, the two inlet valves of a brake circuit are fed by the same on-board electrical system (note the at least two inlet valves 48 are controlled by a controller). 
Re-claim 8, Jung fails to disclose two separate on-board electrical systems as recited in the claim.  Biller et al. discloses a similar brake system and teaches separate controllers (note 12, 39 in fig. 2 and [0045], [0046] and [0049]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use separate controllers for the brake circuits of Jung, as taught by Biller et al., to provide and greater degree of backing braking controller, allowing boosted brake operation in the event of a single controller failure. 
Re-claim 9, Jung discloses a travel sensor (22) is provided for detecting the pedal travel of the brake (note S12 in fig. 4 and [0077]).
Re-claim 10, Jung discloses an isolating device (42, 47a and 47b) is provided by which the two brake circuits, in a connecting position, are hydraulically connected to one another such that each wheel brake is hydraulically connected to each of the two pressure provision devices (note fig. 2), and, in an isolating position, are hydraulically isolated from one another (note fig. 1).
Re-claims 11 and 16, Jung fails to disclose two separate on-board electrical systems, wherein each pressure provision device is fed by one of the two on-board electrical systems as recited in the claim.  Biller et al. discloses a similar brake system and teaches separate controllers (note 12, 39 in fig. 2 and [0045], [0046] and [0049]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use separate controllers for the pressure provision devices of Jung, as taught by Biller et al., to provide and greater degree of backing braking controller, allowing boosted brake operation in the event of a single controller failure. 
Re-claims 12 and 17, Jung discloses the isolating device (42, 47a and 47b) is formed as an isolating valve which is closed when electrically deenergized. 
Re-claims 13 and 18, Jung discloses the isolating device (42, 47a and 47b) comprises two isolating valves, each of which is fed by exactly one of the on-board electrical systems.
Re-claim 14, Jung discloses a method for operating a brake system as claimed in claim 1, wherein, in the event of a failure of one of the on-board electrical systems, the isolating device is switched into its connecting position (note [0098]-[104]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2016/0347298 A1) in view of Biller et al. (US 2011/0248558 A1), and further in view of Johnson et al. (US 2018/0290640 A1). 
Regarding claim 15, Jung discloses all claimed limitations as set forth above including a method for operating a brake system as claimed in claim 1, but fails to explicitly disclose in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/MAHBUBUR RASHID/Examiner, Art Unit 3657